IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


425 PROPERTY ASSOCIATION OF                :   No. 16 MAL 2020
ALPHA CHI RHO, INC.                        :
                                           :
                                           :   Petition for Allowance of Appeal from
             v.                            :   the Order of the Commonwealth
                                           :   Court
                                           :
STATE COLLEGE BOROUGH ZONING               :
HEARING BOARD                              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
STATE COLLEGE BOROUGH                      :
                                           :
                                           :
PETITION OF: STATE COLLEGE                 :
BOROUGH                                    :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of June, 2020, the Petition for Allowance of Appeal is

DENIED.